Citation Nr: 1018141	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  07-40 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for status post right total 
hip arthroplasty.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from July 1980 to February 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for status post 
right total hip arthroplasty.  He attributes this condition 
to the physical stress placed on his right hip in the 
performance of his inservice duties.  As a result of this 
wear and tear, he claims to have developed avascular necrosis 
of the femoral head of the right hip, which led to his 
eventual right total hip arthroplasty in July 2006.  In the 
alternative, he contends this condition is secondary to his 
service-connected disabilities.

After reviewing the Veteran's claims folder, the Board 
concludes that additional development is necessary in order 
to comply with VA's duty to notify and assist.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A.

Pursuant to the Board's November 2008 Remand, the RO was to 
schedule the Veteran for a VA examination to determine 
whether there is any etiological relationship between the 
Veteran's current status post right total hip arthroplasty 
and his active duty military service, and/or his service-
connected disabilities.  

Although it appears that the Veteran was scheduled for the 
requested examination in December 2009, a review of the 
notice letter mailed to the Veteran regarding this 
examination indicates that it was not sent to his address of 
record, as requested in the Board's December 2009 remand.  
See Stegall v. West, 11 Vet. App. 268 (1998).
While the Veteran has used two mailing addresses during the 
course of this appeal, one in Fort Leonard Wood, Missouri and 
the other in Columbus, Ohio, the address used by the VA 
medical center to schedule the Veteran for a VA examination 
was a third address in Reynoldsburg, Ohio.  Moreover, a 
review of the Veteran's claims file failed to reveal when, if 
ever, the Veteran had used this address.

In April 2010, the Veteran submitted a statement indicating 
that he had moved back to Fort Leonard Wood, Missouri in 
April 2009; that he did not receive notice of the VA 
examination scheduled for him; and that he desired to have a 
new VA examination be scheduled.  Under these circumstances, 
the Board finds that the RO should schedule the Veteran for a 
VA examination to determine whether there is any relationship 
between his current status post right total hip arthroplasty 
and his active duty military service.  The VA examiner should 
also be asked to opine whether there is an etiological 
relationship between the Veteran's current status post right 
total hip arthroplasty and his service-connected 
disabilities.  In making this determination, the Board notes 
that the notice of the scheduled VA examination was not sent 
to the Veteran's address of record.  See Stegall, 11 Vet. 
App. 268.

Accordingly, the case is remanded for the following action:

1.  The RO should contact the Veteran to 
verify his current address.

2.  The RO must then have the Veteran 
undergo the appropriate VA examination(s) 
to determine the etiology of his status 
post right total hip arthroplasty.  The 
claims folder must be provided to and 
reviewed by the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Following a review of the 
service and post service medical records, 
the examiner must provide an opinion as to 
the following: (1) whether the Veteran's 
right hip disorder was caused by or 
aggravated by his military service; and 
(2) whether the Veteran's right hip 
disorder was caused or aggravated by his 
service-connected disabilities (or 
medications for these conditions).  A 
complete rationale for all opinions must 
be provided.  The report prepared must be 
typed.

3.  The RO must notify the Veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the Veteran's last known address.  It 
must also be indicated whether any notice 
that was sent was returned as 
undeliverable.

4.  The examination reports must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the RO must then re-adjudicate the 
issue on appeal.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The appeal must then be returned to the 
Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


